                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


EDWARD F. OLLI,

      Plaintiff,

v.                                                   CASE NO. 8:18-cv-761-T-23AEP

LAKE ERIE COLLEGE OF
OSTEOPATHIC MEDICINE, INC.,

      Defendant.
____________________________________/

                                       ORDER

      Edward F. Olli sues (Doc. 1) his former employer, Lake Erie College, for

breach of contract. Olli alleges that Lake Erie College breached the “implied duty of

good faith and fair dealing present in” Olli’s employment contract because Lake Erie

College failed to “actual[ly] evaluat[e]” Olli’s job performance and failed to render a

“reasonable good faith determination . . . that Olli’s [job] performance was not

acceptable.” (Doc. 1 at ¶¶ 14, 18–19) Lake Erie College moves (Doc. 21) for

summary judgment. Olli opposes. (Doc. 22)

      In April 2015, Lake Erie College hired Olli to join the School of Dental

Medicine as a professor. (Doc. 22-1 at 1) A year later, Olli transferred from Lake

Erie College’s DeFuniak Springs clinic to Lake Erie College’s Bradenton campus.

(Doc. 21-1 at 2; Doc. 21-7 at 17:3–9, 46:6) As part of the transfer, Olli signed a

“Faculty Employment Agreement,” the term of which extended from June 9, 2016,
to June 8, 2018. (Doc. 21-8 at 3–11; Doc. 21:7 at 46:7–13) Section 4.3 of the

Agreement states:

            Notwithstanding anything to the contrary contained herein, [Lake Erie
            College] shall have the right to evaluate [Olli’s] performance
            throughout the Contract Term. If [Lake Erie College] determines, in its
            sole discretion, that [Olli’s] performance is not acceptable to [Lake
            Erie College], [Lake Erie College] may terminate this Agreement by
            giving notice of its decision to [Olli] at least thirty (30) days before the
            termination date.

(Doc. 21-8 at 6) “EO” appears in handwriting at the bottom of each page, and

Olli signs the Agreement’s final page beneath a paragraph confirming Olli’s

understanding and acceptance of the Agreement’s terms and conditions. (Doc. 21-8

at 6, 11)

       On April 22, 2016, a week before Olli signed the Agreement, Olli received

Lake Erie College’s “Distinguished Citizen of the Year Award” for “support[ing]

the development of [Lake Erie College] programs through service or patronage.”

(Doc. 22-1 at 2, 10) On May 13, 2016, Francis Curd, Olli’s supervisor, finalized

an annual job performance review for Olli. To prepare the review, Curd relied on

firsthand observation of Olli and feedback from students and faculty. Out of a

hundred points available on the review, Olli scored forty-five points, exceeding the

floor for “average” by three points. (Doc. 21-3 at 4, 13) In an area on the review for

comments, Olli disagreed with Curd’s assessment. (Doc. 21-3 at 13; Doc. 21-7

at 122:4–123:20)




                                               -2-
      Over the next year, Olli’s supervisors and colleagues expressed “frustration”

with Olli’s conduct and performance. (Doc. 21-1 at 3–5; Doc. 21-2; Doc. 21-3 at 5;

Doc. 21-4 at 5–9) Olli disputes his colleagues’ assessments. (Doc. 21-7 at 122:4–

123:20, 156:3–21, 164:6–16; Doc. 22-1 at 3–6) On May 18, 2017, Katie Dinh, who

one month earlier had replaced Curd as Olli’s supervisor, finalized Olli’s annual job

performance review. To prepare the review, Dinh relied on firsthand observation of

Olli and feedback from Curd and one of Olli’s colleagues. (Doc. 21-4 at 2–3) Out of

a hundred points available on the review, Olli scored seventy-six points, exceeding

the floor for “above average” by two points (Doc. 21-4 at 8)

      A few months after Dinh’s review, Matthew Bateman, the dean of the School

of Dental Medicine, “review[ed] . . . each faculty member” in the school. (Doc. 21-1

at 5) Relying on “personal interactions” with Olli, the reviews by Curd and Dinh,

and feedback from colleagues, Bateman “evaluate[d]” Olli’s teaching, collegiality,

and “fit” at Lake Erie College. Bateman decided to fire Olli. (Doc. 21-1 at 5)

On August 22, 2017, Lake Erie College relieved Olli of his duties and notified Olli

that his Faculty Employment Agreement would be terminated in thirty days in

accord with Section 4.3 of the Agreement. (Doc. 2 at 19–20; Doc. 22-1 at 7)

      Under the Agreement, Pennsylvania law controls this action. (Doc. 21-8 at 8)

And under Pennsylvania law, Baker v. Lafayette College, 504 A.2d 247 (Pa. Super.

1986), aff’d 532 A.2d 399 (Pa. 1987), resolves Olli’s claim. In Baker, Lafayette

College employed Baker as a professor for a two-year term. Baker, 504 A.2d at 248.

                                          -3-
Baker’s employment contract obligated the college to review annually Baker’s

performance with a written evaluation. Baker, 504 A.2d at 255. At the conclusion

of Baker’s term, the college reviewed Baker’s evaluations, which criticized Baker’s

performance, and declined to reappoint Baker. Baker, 504 A.2d at 248–49. Arguing

that the college had violated an implied “obligation . . . to conduct the evaluation

process in good faith,” Baker sued the college for breach of contract. Baker, 504 A.2d

at 255.

      An employer’s implied “obligation to act in good faith extends only to

performance of contractual duties [the employer] has chosen to assume.” Baker,

504 A.2d at 256. Accordingly, “[t]he [c]ollege was required to render a sincere and

substantial performance of [the assumed] contractual undertakings.” Baker, 504 A.2d

at 255. Because the college had afforded Baker all that Baker’s employment contract

had promised and had done so “honest[ly] and meaningful[ly],” the college had

breached neither the contract’s express terms nor the implied covenant of good faith.

Baker, 504 A.2d at 255–56.

      Under Section 4.3 of Olli’s Faculty Employment Agreement, Lake Erie

College had a “right” — not an obligation — to “evaluate [Olli’s] performance.”

(Doc. 21-8 at 6) The Agreement neither specifies a procedure for Lake Erie College’s

evaluation of Olli’s performance nor establishes a baseline for determining whether

Olli’s performance was “not acceptable.” Rather, the Agreement granted Lake Erie

College both “sole discretion” to determine whether Olli’s performance was “not

                                          -4-
acceptable” and permission to fire Olli upon finding Olli’s performance “not

acceptable.” The implied covenant of good faith adds only an obligation to exercise

those rights with honesty and in good faith. Baker, 504 A.2d at 255.

        Olli’s affidavit states that he “do[es] not believe that any . . . good faith

evaluation occurred.” (Doc. 22 at ¶ 45) But the record lacks supports for Olli’s

opinion. Olli identifies no fact suggesting that Lake Erie College failed to exercise

good faith in evaluating Olli, in determining that Olli’s performance was not

acceptable, or in deciding to fire Olli, all of which was expressly within Lake Erie

College’s right and “sole discretion.” 1 Corbin on Pennsylvania Contracts § 32.06

(2018 ed.) (“There is no breach of [the implied covenant of good faith] where a party

to a contract has done what the provisions of the contract expressly gave the right to

do”).

        Instead, Olli attempts to rebut facts that might have supported Bateman’s

decision to fire Olli. (Doc. 22 at 6–10; Doc. 22-1 at 3–6) But Baker expressly

forecloses Olli’s position.

           Under the guise of “good faith,” Baker would have us conduct a de
           novo review of the [c]ollege’s decision not to renew his contract. We
           decline Baker’s invitation to reexamine the merits of the [c]ollege’s
           decision or to apply some sort of negligence standard to the myriad of
           “sub-decisions” involved, such as how much weight to give certain
           facts or how much investigation into a particular allegation was
           warranted, because we hold that the only reasonable contruction of the
           contract between the parties is that at all times the [c]ollege retained its
           sole discretion to decide whether to reappoint Baker. . . . [U]pon
           finding, as we have, that the [c]ollege performed all of its contractual
           obligations fully and in good faith, the terms of the contract require
           that our inquiry end.

                                              -5-
Baker, 504 A.2d 256; see also Murphy v. Duquesne Univ. of the Holy Ghost, 777 A.2d 418,

432–33 (Pa. 2001) (affirming Baker’s reasoning and explaining that a plaintiff “is free

to assert . . . that the process . . . that was afforded [the plaintiff] did not comply with

[a contract’s] terms” but cannot “demand that a jury re-consider and re-decide the

merits of [the plaintiff’s] termination”).

       Lake Erie College’s motion (Doc. 21) for summary judgment is GRANTED.

The clerk is directed (1) to enter judgment for Lake Erie College of Osteopathic

Medicine, Inc., and against Edward F. Olli, and (2) to close the case.

       ORDERED in Tampa, Florida, on April 22, 2019.




                                             -6-
